DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant cancelled claims 1-53 prior to first office action.
3.	Status of claims:
		Claims 54-77 are pending in this office action.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 54-61, 64-72, 76 and 77 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yin et al. (US20120093086) (hereinafter Yin).

Per claim 54, Yin discloses a method implemented at a terminal device, comprising: transmitting a request for a packet data network connection of the terminal device to a network node (paragraph 0053, i.e. transmitting user plane data provided in this embodiment may be triggered by the UE in the idle state actively, that is, the UE actively sends a connection establishment request message to a mobility management device through an access network device); and receiving a response to the request from the network node, wherein the response indicates whether user plane setup is needed for data transfer on the packet data network connection (paragraph 0105, i.e. the MME receives the service request message, and sends an initial context setup request message to the eNB, where the initial context setup 
Per claim 55, Yin discloses  the method of claim 54, wherein the packet data network connection comprises a user plane only packet data network connection (paragraph 0053, i.e. mobility management device indicates that the network side receives the downlink user plane IP data packet sent to the UE in the idle state, and establishes a radio interface side signaling connection through paging the UE by the network side to passively initiate a connection establishment request and see paragraph 0174, i.e.  where the UE or the network side selects whether to execute the method, for example, voice service, video service, or Web browsing service. Therefore, the "user plane IP data packet" [is] transmitted).
Per claim 56, Yin discloses the method of claim 54, wherein the request comprises a user plane only indication for the packet data network connection (paragraph 0176, i.e. the UE sends an attach request message or a TAU request message to the MME through the eNB, where the request message carries capability information of the UE, the capability information may include indication information indicating that the UE supports transmission of a certain service [for example, SMS] through a signaling connection).
Per claim 57, Yin discloses the method of claim 56, wherein the user plane only indication is configured by the terminal device (paragraph 0202, Fig 10, i.e. the UE actively sends a connection establishment request message to a mobility management device through an access network device, and at this time, it indicates that the UE in the idle state needs to actively send an uplink user plane IP data packet).
Per claim 58, Yin discloses the method of claim 54, wherein the response comprises a user plane only indication for the packet data network connection (paragraph 0200, i.e. if it is determined not to support the signaling connection mode of transmitting a user plane IP data packet through a signaling connection for a certain service, the UE or the network side can only select a conventional user plane bearer mode of transmitting user plane data through a user plane bearer for the service).

Per claim 60, Yin discloses the method of claim 56, wherein the user plane only indication is synchronized among the terminal device, the network node and one or more other network nodes involved in establishment of the packet data network connection (paragraph 0015, i.e. a request module, configured to send a connection establishment request message to a mobility management device, so that the mobility management device establishes a signaling connection with the user equipment, see paragraphs 0204 and 0206, Fig 12 and 13, access nodes are involved in establishing of the packet data network).
Per claim 61,  Yin discloses the method of claim 54, further comprising: performing the user plane setup, wherein the response indicates that the user plane setup is needed for the data transfer on the packet data network connection (paragraph 0173, i.e. the network side may request to recover the user plane bearer, and switch subsequent user plane data to the user plane bearer for transmission; while for another non-SMS service, the signaling connection may also be used to transmit user plane data, for example, for the setup of a voice over Internet Protocol [Voice over Internet Protocol, abbreviated as VoIP] call of an IMS), based at least in part on a user plane only indication for the packet data network connection (paragraph 0200, i.e. if it is determined not to support the signaling connection mode of transmitting a user plane IP data packet through a signaling connection for a certain service, the UE or the network side can only select a conventional user plane bearer mode of transmitting user plane data through a user plane bearer for the service.
Per claim 64, refer to the same rationale as explained in claim 54 (see Yin paragraph 0224, computer programs and storage, given that Yin shows a process, the process would be implemented by a processor that requires a "computer readable medium", e.g., a RAM, to function).
Per claim 65, refer to the same rationale as explained in claim 54 and/or 61
Per claim 66, refer to the same rationale as explained in claim 55.
Per claim 67, refer to the same rationale as explained in claim 56.
Per claim 68, refer to the same rationale as explained in claim 57.
Per claim 69, refer to the same rationale as explained in claim 58.
Per claim 70, refer to the same rationale as explained in claim 59.

Per claim 72, refer to the same rationale as explained in claim 61.
Per claim 76, Yin discloses the method of claim 67, wherein the user plane only indication for the packet data network connection is forwarded from a mobility management entity to another mobility management entity during a mobility procedure (paragraph 0204  and 0206, Fig 11 and 12, access gateways sending and buffering data).
Per claim 77, refer to the same rationale as explained in claim 64.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 62, 63 and 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin as applied to claim 61 above, and further in view of Velev et al. (US20140016614) (hereinafter Velev).

Per claim 62, Yin discloses the method of claim 61, but fails to explicitly disclose further comprising: performing control plane data transfer; and switching from the control plane data transfer to user plane data transfer, in response to an event that the user plane data transfer is to be scheduled on the packet data network connection.
In an analogous field of endeavor, Velev discloses performing control plane data transfer; and switching from the control plane data transfer to user plane data transfer, in response to an event that the user plane data transfer is to be scheduled on the packet data network connection (paragraph 0333, i.e. If no user plane connection is necessary, the user equipment just proceeds with transmitting the uplink data using control plane signalling.  On the other hand, if the user equipment decides that the uplink data should be transmitted over the user plane, it triggers the establishment of the user plane connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Velev into the Yin, where Yin provides 
Per claim 63, refer to the same rationale as explained in claim 62(Velev, paragraph 0333, it triggers the establishment of the user plane connection).
Per claim 73, refer to the same rationale as explained in claim 62.
Per claim 74, the combination discloses the method of claim 73, further Velev discloses comprising: receiving data on the packet data network connection; and buffering the received data prior to switching from the control plane data transfer to the user plane data transfer (0333 and 0549, UE starts buffer, checks whether uplink data is to be transmitted, and/or whether data bearers are to be established).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Velev into the Yin, in order to better meet the needs of user via high speed data and media transport as well as high capacity voice support via user plane where service provided by RLC layer between the UE and the eNodeB is called a Radio Bearer (RB) or Data Radio Bearer (DRB), where timers, buffer and delays are incorporated in the UE analysis functions, see Velev, paragraphs 0003, 0333 and 0549.
Per claim 75, refer to the same rationale as explained in claim 63.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647